Opinion issued August 20, 2019




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-19-00366-CR
                             ———————————
                  IN RE TERRY MATTHEW DAVIS, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator Terry Matthew Davis filed a petition for writ of mandamus, seeking

to compel the trial court to hold a hearing relating to review of relator’s commitment

as a sex offender.1 Relator has filed a motion to dismiss, stating that he does not wish

to pursue this petition.



1
      The underlying case is The State of Texas v. Terry Matthew Davis, cause number
      1522471, pending in the 182nd District Court of Harris County, Texas, the
      Honorable Danilo Lacayo presiding.
      We grant the motion and dismiss the petition. Any pending motions are

dismissed as moot.

                                 PER CURIAM
Panel consists of Justices Kelly, Hightower, and Countiss.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2